The Supreme Court improvidently exercised its discretion in imposing sanctions against the plaintiffs counsel. The Supreme Court imposed sanctions on the ground that in making an application for a default judgment, counsel failed to comply with the technical requirements of CPLR 3215 (f) and (g) (3). Although the court may have warned counsel in previous unrelated actions about the necessity of complying with these sections, we nevertheless find that such conduct does not amount to "[fjrivolous conduct” as defined by 22 NYCRR 130-1.1 (c). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.